Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered March 16, 1983, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Having reviewed the record, we agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.